Based upon this record, and particularly the conflicting affidavits submitted by the parties, it cannot be said that the award of temporary maintenance was deficient. Nor did Special Term abuse its discretion in denying interim counsel fees. The record discloses, however, that defendant’s net worth statement is incomplete, and in light of defendant’s contention that his business is close to bankruptcy, an award of $1,000 so as to permit plaintiff’s accountant to examine defendant’s financial status is appropriate. Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.